Citation Nr: 0925213	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  04-40 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for Hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1970 to June 
1972.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a August 2002 and February 
2004 rating decisions of the Department of Veterans Affairs' 
(VA) Regional Office (RO) in Nashville, Tennessee, that 
denied the benefits sought on appeal.  

In December 2006 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDINGS OF FACT

1.  The competent medical evidence does not show a current 
diagnosis of PTSD.

2.   The Veteran's Hepatitis C was not manifested during 
service and is not otherwise shown to be causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The criteria for service connection for Hepatitis C have 
not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for PTSD and Hepatitis 
C.  He contends these conditions were incurred in and are 
related to his active service.  Generally, to establish 
service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service

	A.  PTSD
The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  
Here, the medical evidence does not show the Veteran has a 
current diagnosis of PTSD.  While the record clearly shows 
the Veteran does receive psychiatric treatment, a diagnosis 
of PTSD has never been rendered.  In July 2008 the Veteran 
was afforded a VA psychiatric examination.  The examiner 
diagnosed the Veteran with anti-social personality disorder 
and explained, 

At this time he is not reporting enough 
symptoms to be consistent with a 
diagnosis of PTSD. He meets most, but not 
all of the criteria for the condition, 
meeting only 2 of the required 3 in the 
area of avoidance. It should further be 
stated that even in the instances where 
he did meet the criteria and endorsed 
PTSD, he did so by confirming that he 
struggled with the symptoms when asked. 
That is, he did not spontaneously report 
the symptoms without the examiner having 
to ask if he had a particular symptom. 
Regarding a stressor, he reported that 
Sergeant Major B. held him at gun point 
in one instance, and if this could be 
substantiated, it would qualify as a PTSD 
causing stressor but still would not 
accomplish the avoidance criteria. Even 
without that stressor, it can be inferred 
from the life he has lived post military 
that he was exposed to violence and 
threats such that he was likely 
traumatized and these would qualify as 
PTSD producing stressors, although they 
would not be military related.

The examiner further found a number of inconsistencies in the 
Veteran's report. The examiner found, "[h]is report his 
suspect because of his anti social nature and because of the 
inconsistencies and insincerities in his report. He was 
difficult to follow and comprehend and seemed to express 
himself in an odd manner."  It was additionally concluded 
that, "[i]t is less likely than not (less than 50% 
likelihood) that he is struggling with PTSD related to 
military service.  


A diagnosis of PTSD is not found anywhere in the medical 
record.  In addition to anti-social personality disorder, the 
Veteran has received various psychiatric diagnoses over the 
years, but none have been of PTSD.  For example, in a July 
2003 VA treatment record, the Veteran was noted to have a 
history of a substance induced mood disorder, cocaine abuse, 
and alcohol abuse.  The physician noted the Veteran, 
"[c]laime[ed] to have problems from Vietnam but [was] vague 
as to specifics."  No mention of PTSD was made.  In a May 
2003 VA treatment note, the examiner noted a history of 
substance induced mood disorder as well as borderline 
personality disorder, and further noted, "[p]t. made this 
appt today essentially because he has applied for SC for PTSD 
and was told that he would have to get a letter from MD 
attesting to this. Explained to pt that they can access my 
notes and also that normally a C&P exam is set up to review 
his claim. Pt angry, saying he is getting the run around 
everywhere."  

In February 2000 the Veteran was diagnosed with alcohol and 
cocaine abuse and dependence.  In January 2000 he was 
diagnosed with substance induced depression and with a 
borderline, antisocial personality.  While a hand-written 
report of January 2000 also included "possible PTSD" as a 
diagnosis, this report appears to be preliminary to the final 
report authored and signed by the physician, as the reports 
are otherwise identical in substance.  In April 1999 he was 
diagnosed with a history of polysubstance abuse and drug 
seeking behavior.  At a March 1999 VA examination he was 
found to have polysubstance abuse and psychiatric problems 
with a possible mood disorder.  In June 1997 he was diagnosed 
with drug induced psychosis, alcohol and cocaine dependence, 
and antisocial personality disorder.  In September 1988 he 
was diagnosed with a cocaine addiction, alcohol abuse, and 
polydrug abuse. 

There is no evidence to the contrary of this in the claims 
file.  As such, the Board cannot find the Veteran meets the 
first requirement of service connection for PTSD.  Where the 
medical evidence establishes that a Veteran does not 
currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Further 
discussion of the Veteran's stressors and a nexus to service 
is not warranted and the Veteran's claim must be denied.

In reaching this decision the Board considered the Veteran's 
arguments in support of his assertion that he has PTSD 
related to service.  The Veteran, as a lay person untrained 
in the field of medicine, is not competent to offer an 
opinion on this matter. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). These arguments do not provide a factual 
predicate upon which compensation may be granted.

The Board additionally notes that certain diseases, chronic 
in nature, may be presumed to have been incurred in service, 
if the evidence shows that the disease became manifest to a 
degree of 10 percent or more within one year from separation 
from active service, even though there is no evidence of the 
disease during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).  Psychoses have been identified as 
such a chronic disease subject to presumptive service 
connection.  38 C.F.R. § 3.309 (2007).  However, the file 
does not show a diagnosis of, or any reference to PTSD from 
within one year from the Veteran's 1972 separation from 
service.  Accordingly, the presumption for service connection 
for chronic diseases does not apply.

For all of these reasons, the Veteran's claim for service 
connection for PTSD is denied.

	B.  Hepatitis C
A review of the claims file indicates that the Veteran was 
originally diagnosed with Hepatitis C in May 2003.  
Therefore, the first element of a service connection claim is 
established.  However, as will be discussed below, the 
evidence of record fails to demonstrate the remaining 
elements of a service connection claim.

A review of the service treatment records shows no complaints 
or treatment for Hepatitis C or any other liver disorder.  
The Veteran's separation examination showed no abnormalities 
in this regard.

The Veteran contends he contracted Hepatitis C when he sliced 
his wrist while incarcerated on active duty.  In the Board's 
December 2006 remand, the service treatment records 
containing documentation of this incident were ordered to be 
obtained.  The Board notes that while the actual treatment 
records of this incident were not found, records of the 
investigation of the incident were obtained and associated 
with the claims folder.  These records state that on April 
13, 1972, the Veteran "had been high on some type of drugs 
all afternoon"  and he cut his left wrist with a straight 
razor.  In a September 1972 report, the Final Approving 
Authority determined the injury was incurred not in the line 
of duty, but was due to the Veteran's own misconduct.  The 
records do not indicate any aspect of the incident that would 
support the Veteran's contraction of Hepatitis C from the 
incident.  In this regard, a June 2008 VA examiner stated, 
"[t]he 1972 laceration claimed by the Veteran as the cause 
of his infection is only a risk factor for Hepatitis C if the 
Veteran used a straight razor belonging to another person to 
inflict the wound."  The Veteran has never contended this, 
nor do his service records support this.

Moreover, the June 2008 VA examiner found that the Veteran's 
current Hepatitis C infection is "more likely than not 
secondary to IV drug abuse and not related to a left wrist 
laceration sustained in 1972 while in active duty status."  
The examiner further stated, "the greatest risk factor for 
the Veteran's Hepatitis C infection is his long history of IV 
cocaine abuse."

Civilian intravenous drug use cannot serve as a basis for a 
grant of service connection for Hepatitis C.  For this 
reason, and because the competent evidence does not identify 
any other service-related cause of the Hepatitis C, the claim 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

The Board acknowledges the Veteran's belief that his duties 
and activities during active service were the cause of his 
currently diagnosed Hepatitis C.  However, as a lay person, 
he is not competent to offer medical opinions, and the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992). Therefore, his 
etiological opinion cannot support a grant of service 
connection here.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
May 2002, September 2003, April 2005, and February 2007 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The February 2007 letter also provided the appellant with 
information concerning the evaluation and effective date that 
could be assigned should service connection be granted, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA has no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
personal hearing.  He was given VA examinations.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  






ORDER

Service connection for posttraumatic stress disorder is 
denied.

Service connection for Hepatitis C is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


